DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the set of claims received on 13 June 2022. Claims 1-14 are currently pending.
Drawings
	The drawings received on 13 June 2022 are accepted by the examiner.
Claim Objections
Claim 1 is objected to because of the following informality:
In line 1, it appears that the phrase “for distracting L5 vertebra and S1 vertebra” should read “for distracting an L5 vertebra and an S1 vertebra.”
Claim 8 is objected to because of the following informality:
In line 1, it appears that the phrase “for distracting L5 vertebra and S1 vertebra” should read “for distracting an L5 vertebra and an S1 vertebra.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lieberman et al. (U.S. Patent Application Publication 2009/0112269).
Regarding claims 1-7, Lieberman et al. disclose (as to claim 1) a distraction screw assembly (1240) capable of distracting an L5 vertebra from an S1 vertebra comprising a distraction screw (1240) including a proximal portion (102) capable of being secured to the L5 vertebra; a distal portion (104) capable of being secured to the S1 vertebra; and an intermediate portion (1242) disposed between the proximal and the distal portions, and capable of being positioned in an intervertebral space (e.g. 424) between the L5 and S1 vertebrae, the intermediate portion having at least one aperture (i.e. throughbore, see paragraph 0066); and a deployable spacer (1250) capable of being deployed to the intervertebral space through the aperture, wherein (as to claim 2) a diameter of the distal portion is capable of being less than a diameter of the intermediate portion (see paragraphs 0033 and 0065), wherein (as to claim 3) a diameter of the distal portion is capable of being less than a diameter of the proximal portion (see paragraphs 0033 and 0065), wherein (as to claim 4) a diameter of the distal portion is capable of being less than a diameter of both the intermediate portion and the proximal portion (see paragraphs 0033 and 0065), wherein (as to claim 5) an opening in the L5 vertebra is capable of being sized to allow for the intermediate portion to be positioned in an intervertebral disc space (size as best illustrated in Figure 15) (see paragraphs 0033, 0065 and 0070), wherein (as to claim 6) the deployable spacer includes an expandable spacer (1250, see paragraph 0066), and wherein (as to claim 7) the expandable spacer includes an expandable balloon (1250, see paragraph 0066) (see Figures 12-15, and paragraphs 0033 and 0062-0070).
Regarding claims 8-14, Lieberman et al. disclose (as to claim 8) a distraction screw assembly (1240) capable of distracting an L5 vertebra from an S1 vertebra comprising a distraction screw (1240) including a proximal portion (102) having an external threading (see Figure 12) capable of being screwed into the L5 vertebra; a distal portion (104) capable of being secured to the S1 vertebra; and an intermediate portion (1242) disposed between the proximal and the distal portions, and capable of being positioned in an intervertebral space (e.g. 424) between the L5 and S1 vertebrae, the intermediate portion having at least one aperture (i.e. throughbore, see paragraph 0066); and a deployable spacer (1250) capable of being deployed to the intervertebral space through the aperture, wherein (as to claim 9) a diameter of the distal portion is capable of being less than a diameter of the intermediate portion such that the intermediate portion does not enter the S1 vertebra (see paragraphs 0033 and 0065), wherein (as to claim 10) a diameter of the distal portion is capable of being less than a diameter of the proximal portion (see paragraphs 0033 and 0065), wherein (as to claim 11) a diameter of the distal portion is capable of being less than a diameter of both the intermediate portion and the proximal portion such that the intermediate portion does not enter the S1 vertebra, wherein (as to claim 12) an opening in the L5 vertebra is capable of being sized to allow for the intermediate portion to be positioned in an intervertebral disc space (size as best illustrated in Figure 15) (see paragraphs 0033, 0065 and 0070), wherein (as to claim 13) the deployable spacer includes an expandable spacer (1250, see paragraph 0066), and wherein (as to claim 14) the expandable spacer includes an expandable balloon (1250, see paragraph 0066) (see paragraphs 0033, 0065 and 0070).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ainsworth et al. (U.S. Patent Application Publication 2007/0168036) disclose a distraction screw including a proximal threaded portion, a distal threaded portion, and intermediate portion, and a deployable spacer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775